     Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 1 of 54



                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

EDWARD BRAGGS, et al.,                  )
                                        )
        Plaintiffs,                     )
                                        ) Case No. 2:14-cv-00601-MHT-GMB
v.                                      )
                                        ) District Judge Myron H. Thompson
JEFFERSON DUNN, et al.,                 )
                                        )
        Defendants.                     )

               THE STATE’S RESPONSE TO PLAINTIFFS’
             PROPOSED PHASE 2A OPINION AND ORDER ON
             IMMEDIATE SUICIDE PREVENTION REMEDIES
     Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 2 of 54



                                           TABLE OF CONTENTS

Table of Contents ........................................................................................................i

Table of Authorities .................................................................................................. ii

Introduction ................................................................................................................ 1

Procedural History ..................................................................................................... 3

Discussion .................................................................................................................. 9

         I.        Plaintiffs’ Proposed Opinion Exceeds the Scope of the Initial
                   Evidentiary Hearing and is Inconsistent with the Supplemental
                   Recommendations. ................................................................................ 9

         II.       A Remedial Order Directing ADOC to Implement the Supplemental
                   Recommendations is Unnecessary and Inappropriate. ....................... 13

                   A.        Elimination of Mental-Health Observation as a Component of
                             Suicide Prevention. ................................................................... 14
                   B.        Follow-up Examinations Following Release from Suicide
                             Watch. ....................................................................................... 17
                   C.        Referrals to Higher Levels of Care ........................................... 20

                   D.        Discharge of Inmates from Suicide Watch to Restrictive
                             Housing. .................................................................................... 22

                             i.        Plaintiffs’ Evolving Allegations Regarding “Segregation-
                                       Like” Settings. ................................................................ 25

                            ii.        Plaintiffs’ Request for Improper Relief Regarding the
                                       Discharge of Inmates from Suicide Watch to Restrictive
                                       Housing. .......................................................................... 33

                   E.        Training for Nursing Staff on Pre-Placement Screenings ........ 35

                   F.        Security Checks in Restrictive Housing. .................................. 37



                                                              i
     Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 3 of 54



                   G.       Confidentiality of Mental-Health Clinical Contacts. ................ 43

                   H.       Immediate Intervention in the Event of a Suicide Attempt ...... 44

         III.      Plaintiffs’ Monitoring Proposal Flies in the Face of Clearly-
                   Established Law and Would Create Confusion, Inefficiency, and
                   Conflicting Standards for Reaching Compliance................................ 45
Conclusion ............................................................................................................... 48

Certificate of Service ............................................................................................... 50




                                                             ii
Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 4 of 54
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 5 of 54




      Defendants JEFFERSON DUNN (“Commissioner Dunn”) and RUTH

NAGLICH (“Naglich” and, collectively with Commissioner Dunn, “the State”)

hereby submit this response to Plaintiffs’ Proposed Opinion and Order on Immediate

Suicide Prevention Remedies (Doc. No. 2478, the “Plaintiffs’ Proposed Opinion”).

For the reasons stated more fully below, Plaintiffs are not entitled to an order

providing the relief sought in their Proposed Opinion and “Plaintiffs’ Emergency

Motion for a Temporary Restraining Order or a Preliminary Injunction Regarding

Placement of High-Risk Prisoners in Segregation” (Doc. No. 2276, the “Preliminary

Injunction Motion”) is due to be denied.

                                 INTRODUCTION

      The State remains committed to maintaining a comprehensive suicide

prevention program within the Alabama Department of Corrections (“ADOC”) to

address the ever evolving issue of inmate suicides. The State has already made

significant progress in implementing key measures geared toward suicide

prevention.   For example, ADOC undertook the enormous task of creating

Structured Living Units (“SLU”) at Donaldson as a diversionary housing unit for

inmates with a serious mental illness (“SMI”) who would otherwise be placed in

restrictive housing. In the course of less than a year, ADOC reduced the population

of SMI inmates in restrictive housing from more than two hundred (200) to less than



                                           1
    Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 6 of 54



twenty (20).1 ADOC hired “good staff” who understand the Court’s remedial

expectations and developed policies to implement those expectations. (Hrg. Tr.

(Rough Draft), Apr. 9, 2019, at 214:23-215:6). The State agreed to and fully

engaged in the suicide prevention assessment by the Parties’ respective mental-

health experts, Drs. Mary Perrien and Kathryn Burns. The State anticipated that the

experts’ recommendations might assist ADOC in enhancing its suicide prevention

program.

       The State agrees with the bulk of the Supplemental Recommendations

Regarding      Suicide     Prevention      (Doc.     NO.     2416-4,     the    “Supplemental

Recommendations”) submitted by Drs. Perrien and Burns, and indeed is already

implementing them. Unfortunately, Plaintiffs’ Proposed Opinion demonstrates

Plaintiffs’ decision to use the recent increase in the number of suicides of inmates in

ADOC’s custody as an opportunity to revert to seeking attorney-driven relief from

the Court. In doing so, Plaintiffs show disregard for the Court, the State, the Parties’

respective mental-health experts, and the agreed-to process for considering on an

expedited basis the Supplemental Recommendations submitted by Drs. Perrien and

Burns.


1
  Until such time as the Court enters an order with respect to compliance oversight or monitoring,
the State proposes to continue reporting on the status of SMI inmates in restrictive housing in
accordance with the reporting process previously proposed to the Court and implemented by the
State. (Doc. No. 2377). Plaintiffs’ Proposed Opinion does not appear to propose any reporting
process, so the State assumes that Plaintiffs no longer oppose the reporting process proposed by
the State.

                                                2
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 7 of 54



      As outlined below, the Court should decline to enter the Plaintiffs’ Proposed

Opinion and decline to enter any remedial order whatsoever regarding the

Supplemental Recommendations for at least the following three (3) reasons:

      a.      Plaintiffs’ Proposed Opinion exceeds the scope of the
              Initial Evidentiary Hearing and is inconsistent with the
              Supplemental Recommendations;

      b.      A remedial order directing the State to implement the
              Supplemental Recommendations is unnecessary and
              inappropriate; and

      c.      Plaintiffs’ monitoring proposal flies in the face of clearly-
              established law and would create confusion, inefficiency,
              and conflicting standards for reaching compliance.

The State, therefore, respectfully requests that the Court recognize and approve the

State’s decision to implement the relevant portions of the Supplemental

Recommendations and decline to enter Plaintiffs’ Proposed Opinion as unnecessary

over-reach.

                               PROCEDURAL HISTORY

      The procedural history of Phase 2A demonstrates the State’s continued and

enhanced commitment to the remedial process with respect to suicide prevention.

During the course of the Phase 2A liability trial, the Parties agreed to ADOC’s

implementation of suicide prevention measures set forth in the Interim Agreement.

(Doc. Nos. 1106, 1106-1). The Court adopted this agreement as the Amended Phase

2A Interim Relief Order Regarding Suicide Prevention Measures (Doc. Nos. 1106,


                                           3
    Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 8 of 54



1106-1, the “Interim Order”) on January 13, 2017.                    ADOC proceeded with

implementing the Interim Order’s provisions, including the monthly production of

documentation and reporting to Plaintiffs regarding inmate suicides and suicide

watches.

       As detailed in the Liability Order, the Court subsequently found the State

liable for providing inadequate mental-health care in seven (7) areas, including

suicide prevention. (Doc. No. 1285 at 133-177, 300-301). The Court directed the

State to submit remedial plans pursuant to a schedule set by the Court to address the

seven (7) areas of mental-health care identified as inadequate in the Liability Order.

(Doc. Nos. 1296, 1357, 1524). The Court set the issue of suicide prevention as one

of the final remedial issues to address during Phase 2A. (Id.). Pursuant to the Phase

2A remedial schedule, the State submitted remedial plans to address the concerns

expressed in the Court’s Liability Order. The Court held evidentiary hearings with

respect to a variety of remedial issues, although the Parties entered into stipulations

regarding most of the issues. The Court adopted those stipulations as court orders.2



2
 The State expressly reserves and preserves, and does not waive, any rights or obligations under
the Prison Litigation Reform Act of 1995 (“PLRA”), 42 U.S.C. § 1997e, et seq., with respect to
the Phase 2A remedial stipulations and orders, including its right to and the Court’s obligation to
make particularized findings required under the PLRA for each remedial stipulation and order.
The State hereby adopts and incorporates as if fully set forth herein its Statement Regarding the
PLRA’s “Need-Narrowness-Intrusiveness” Requirements (Doc. No. 2382, the “PLRA
Statement”). For the reasons set forth in the PLRA Statement, the State cannot—at this time—
admit or concede that the Phase 2A remedial stipulations and orders satisfy the PLRA’s need-
narrowness-intrusiveness requirements (or any other PLRA requirements).

                                                4
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 9 of 54



      The State proceeded with implementing the remedial orders, which contained

numerous provisions directly related to suicide prevention. For example, ADOC

implemented measures to reduce the population of SMI inmates in restrictive

housing. (See Doc. Nos. 1658, 1855-1, 1861, 1861-1). These measures included the

creation of the 132-bed SLU at Donaldson. (See Doc. Nos. 1861-1 and 1899-1 at 2,

13-17; (Hrg. Tr. (Rough Draft), Apr. 5, 2019, at 113:1-115:2). ADOC also created

a mechanism for assigning a SMI designation or flag to inmates, instituted a policy

to screen inmates for suicide risk during the intake process, and required its mental-

health vendor to complete preplacement screenings, periodic assessments, and

mental-health rounds for inmates housed in restrictive housing. (Doc. Nos. 1720;

1794-1 at 7-8; 1815-1 at 1-6). ADOC’s implementation of the remedial orders, as

well as the implementation of the Interim Order, appeared to bear fruit: ADOC’s

suicide rate significantly declined between January 1, 2017, and August 1, 2018,

with the number of completed suicides falling to four (4) during that period of time.

      Pursuant to the Court’s scheduling of remedial issues, the State initially

proposed a remedial plan regarding suicide prevention on August 14, 2018. (Doc.

No. 1951). After Plaintiffs responded to the State’s suicide prevention plan on

August 28, 2018 (Doc. No. 1966), the Court set an evidentiary hearing regarding

suicide prevention remedies on September 12, 2018. (Doc. No. 1983). The Parties’

ongoing efforts to resolve remedial issues through mediation preempted the


                                          5
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 10 of 54



evidentiary hearing.

         Prior to the evidentiary hearing set for September 12, 2018, the Parties agreed

to, and the Court accepted, a process whereby Drs. Perrien and Burns, the Parties’

respective experts, would assess ADOC’s suicide prevention efforts and provide

recommendations for improving those efforts. (Doc. Nos. 2014, 2020). The Parties

agreed to the suicide prevention assessment by Drs. Perrien and Burns with the

express hope that their recommendations would assist the Parties to “resolve” the

suicide prevention issue short of an adversarial evidentiary hearing. (Doc. No. 2014

at 1).

         In keeping with the spirit of the suicide prevention assessment, ADOC and

Wexford Health Sources, Inc. (“Wexford”), ADOC’s mental-health vendor, offered

Drs. Perrien and Burns access to documentation and members of the correctional

and mental-health staffs.        The State produced more than 13,000 pages of

documentation to the experts and Plaintiffs, facilitated site visits to four (4) ADOC

facilities, and accommodated confidential interviews with ADOC and Wexford

employees. (Doc. No. 2416-1 at 4; see also Doc. Nos. 2014, 2088, 2360).

         After Drs. Perrien and Burns began their assessment, but prior to the

completion of their report, Plaintiffs filed their Preliminary Injunction Motion on

January 18, 2019. (Doc. No. 2276). Plaintiffs expressed concern at an increased

number of suicides compared to 2017, although their methodology for calculating


                                            6
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 11 of 54



ADOC’s suicide risk remained fundamentally flawed. (Id. at 4). Unfortunately,

rather than wait for the experts’ recommendations following completion of the

suicide prevention assessment, Plaintiffs sought extraordinary relief dictated by

Plaintiffs’ counsel that would wrest administration of ADOC from its leadership and

prevent clinicians on the mental-health staff from exercising their clinical judgment.

(Id. at 27-28). The relief sought by Plaintiffs included a categorical prohibition on

housing “any individual who has had an SMI Flag in the last year in segregation.”

(Id. at 27). The State denied Plaintiffs were entitled to the requested relief and urged

the Court to delay any hearing of Plaintiffs’ Preliminary Injunction Motion until Drs.

Perrien and Burns submitted their report so the Parties and the Court could consider

their recommendations. (Doc. No. 2409 at 7-9).

      Drs. Perrien and Burns submitted their Report and Recommendations on

Suicide Prevention (Doc. Nos. 2416, 2416-1, the “Suicide Prevention Report”) on

March 8, 2019.        The Suicide Prevention Report contains comprehensive

recommendations for ADOC’s suicide prevention program. (Doc. No. 2416-1). At

the request of Magistrate Judge John Ott and to assist the Parties in mediating a

suicide prevention remedy, Drs. Perrien and Burns also submitted the Supplemental

Recommendations. (Doc. No. 2416-4). Those recommendations reflected the

experts’ “prioritization of recommendations for immediate implementation while

[their] recommendations for a broader, more comprehensive program are being


                                           7
    Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 12 of 54



implemented.” (Id. at 1). Notably, the Supplemental Recommendations did not

include any timeline for implementation of the Supplemental Recommendations.3

(Doc. No. 2416-4).

       The Court subsequently held an evidentiary hearing (the “Initial Evidentiary

Hearing”) between March 27 and April 12, 2019, relating to suicide prevention in

ADOC. Although the Court initially set the evidentiary hearing to encompass all of

the recommendations in the experts’ Suicide Prevention Report as well as Plaintiffs’

Preliminary Injunction Motion, Plaintiffs’ failure to constrain their presentation of

evidence to their estimated (or even a reasonable) timeframe forced the Court to

reassess the scope of the hearing. The Court and the Parties concluded that it would

be impossible to present evidence regarding the full Suicide Prevention Report in

light of Plaintiffs’ extended presentation of evidence and the experts’ limited

availability to testify. (Hrg. Tr. (Rough Draft) Apr. 8, 2019, at 109:5-112:3).

Therefore, the Court and the Parties agreed to limit the Initial Evidentiary Hearing

to the Supplemental Recommendations, as well as the narrow issue of allegedly

“segregation-like” settings, and complete an evidentiary hearing at a later date with


3
  During the Initial Evidentiary Hearing, Drs. Perrien and Burns clarified this point, and they
testified that ADOC could not immediately implement the Supplemental Recommendations. (Hrg.
Tr. (Rough Draft), Apr. 10, 2019, at 17:17-24:2). They testified that implementing certain
Supplemental Recommendations might take up to six (6) months. (Id. at 18:17-19:11; id. at 20:20-
21:2). To the extent that the Court enters a remedial order adopting any of the Supplemental
Recommendations (it should not), the State requests that the Court afford sufficient time to ADOC
to implement those recommendations, including training of staff with respect to the
recommendations.

                                               8
     Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 13 of 54



 respect to the full scope of suicide prevention, including the recommendations in the

 Suicide Prevention Report. (Hrg. Tr. (Rough Draft) Apr. 9, 2019, at 218:13-223:20).

 The Court and the Parties agreed that any proposed opinion would be limited to the

 Supplemental Recommendations rather than the entire suicide prevention issue. (Id.

 at 219:12-220:20). With this understanding, the State concluded its presentation of

 evidence during the Initial Evidentiary Hearing and prepared to respond to Plaintiffs’

 Proposed Opinion. (Id. at 220:20-223:20).

                                     DISCUSSION

I.      PLAINTIFFS’ PROPOSED OPINION EXCEEDS THE SCOPE OF THE INITIAL
        EVIDENTIARY HEARING AND IS INCONSISTENT WITH THE SUPPLEMENTAL
        RECOMMENDATIONS.

        In large measure, the relief sought in Plaintiffs’ Proposed Opinion exceeds the

 scope of the Initial Evidentiary Hearing and is due to be denied outright. During

 the course of the Initial Evidentiary Hearing, the Parties expressly agreed to

 limit the presentation of evidence to the Supplemental Recommendations

 submitted by Drs. Perrien and Burns as well as the narrow issue of allegedly

 “segregation-like” settings. (Hrg. Tr. (Rough Draft) Apr. 9, 2019, at 218:13-

 223:20). The Parties agreed to reserve for a later hearing the full scope of a suicide

 prevention remedy, including any recommendations from Drs. Perrien and Burns

 beyond their Supplemental Recommendations. (Id.). The Parties discussed this

 agreement and understanding on the record before the Court. (Id.). With this


                                           9
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 14 of 54



understanding and agreement in place, the State did not present evidence regarding

the entire suicide prevention remedy or the experts’ recommendations beyond the

Supplemental Recommendations. (Id. at 220:20-223:20). Accordingly, the State

did not present evidence regarding whether any relief sought by Plaintiffs beyond

the Supplemental Recommendations complied with the need-narrowness-

intrusiveness requirements of the PLRA.

      Any relief addressed in Plaintiffs’ Proposed Opinion beyond the scope of the

Supplemental Recommendations is due to be denied out of hand as inconsistent with

the Parties’ agreement and unfairly prejudicial to the State. The State did not receive

an opportunity during the course of the Initial Evidentiary Hearing to present

evidence with respect to such relief. Counsel for the State expressed concerns to the

Court that if Plaintiffs presented testimony from Dr. Burns on any remedial issue

beyond the Supplemental Recommendations, then the State would be forced to re-

call Dr. Perrien at a future date to address the broader scope of remedial issues. (Hrg.

Tr. (Rough Draft) Apr. 8, 2019, at 109:25-112:3). To that end, any relief sought by

Plaintiffs with respect to the Interim Order or any other remedial relief beyond the

Supplemental Recommendations must be reserved for consideration at the renewed

evidentiary hearing set at a future date. Such requested relief goes to the broader

suicide prevention remedy and was expressly reserved for the renewed evidentiary

hearing at a future date.


                                          10
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 15 of 54



      The portions of the relief requested in Plaintiffs’ Proposed Opinion exceeding

the scope of the Supplemental Recommendations are due to be denied.             The

immediate relief sought by Plaintiffs exceeding the Supplemental Recommendations

include, but are not necessarily limited to, the following:

            Requiring ADOC to staff each major facility with at least
             one (1) full-time, licensed mental-health professional
             (“MHP”) and staff each treatment hub with at least two (2)
             full-time licensed MHPs who are on-site for at least eight
             (8) hours per day every business day. ADOC must staff
             each treatment hub with at least one (1) licensed MHP on
             weekends and holidays. (Doc. No. 2478 at 26).

            Ordering “that any employee of ADOC, Wexford, or any
             other contractor retained to provide medical or mental-
             health care in ADOC facilities may present a person for
             assessment for suicide watch … [and] must notify
             appropriate Wexford staff,” including, if appropriate, the
             on-call staff. “[N]on-mental health staff must refer
             individuals for assessment or intervention by mental-
             health staff when they become aware of the need for such
             assessments for interventions….” (Id. at 29-30).

            Setting limits on when, where, how, and by whom suicide
             risk assessments may be completed and requiring training
             related to completion of suicide risk assessments. (Id. at
             37-38).

            Directing the State to “immediately” “revise [ADOC’s]
             administrative regulations to be consistent with relief
             ordered by the court.” (Id. at 55-56).

            Requiring that all completed suicide risk assessments “be
             forwarded to Dr. Kern (or any subsequent Director of
             Psychiatry) or any Office of Health Services clinician(s)
             designated by Dr. Kern, and the soon-to-be-hired Director

                                          11
Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 16 of 54



        of Psychiatry at Wexford (or any subsequent replacement)
        or any Wexford regional office clinician(s) designated by
        Wexford’s Director of Psychiatry. These individuals must
        conduct monthly evaluations of the assessments and issue
        immediate corrective actions and training if necessary
        based on the review of those evaluations.” (Id. at 59).

       Reinstating “the discharge protocols from the Interim
        Order” relating to release from suicide watch, including
        provisions regarding who may a pre-discharge evaluation,
        how the evaluations must be conducted, and training on
        how to conduct the evaluations. Furthermore, each inmate
        “placed on constant watch [must] be reduced to close
        watch prior to release from suicide watch.” (Id. at 63-64).

       Setting requirements with respect to how follow-up
        mental-health examinations were to be conducted after
        discharge from suicide watch, who would conduct the
        examinations, where the examinations could occur, and
        training for those conducting the examinations. (Id. at 69-
        70).

       Prohibiting the transfer of inmates from suicide watch “to
        a segregation or segregation-like unit absent exceptional
        circumstances.” (Id. at 100).

       Defining “exceptional circumstances” as when:

        o     “There is no alternative placement immediately
              available at the facility”; or

        o     “There is a security risk at the facility that prevents
              safe transfer of the prisoner to the alternative
              placement.” (Id.).

       Prohibiting housing an inmate in restrictive housing for
        more than seventy-two (72) hours in the event that ADOC
        transfers an inmate from suicide watch to restrictive
        housing. (Id.).

                                    12
      Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 17 of 54




              Ordering that ADOC “provide, immediately, consistently,
               and for all people in the SLU, the structured therapeutic
               and unstructured out-of-cell time required by the Phase 2A
               Psychotherapy Remedial Order for the SLUs.” (Id. at 100-
               101).

  To be clear, many of the points of relief requested by Plaintiffs do not appear in

  either the Supplemental Recommendations or the Suicide Prevention Report. (See,

  e.g., id. at 26, 37-38, 54-56, 100-101). Furthermore, the Parties and the Court

  expressly agreed on the record that the Initial Evidentiary Hearing and any proposed

  opinion would be limited to the Supplemental Recommendations and that any

  additional relief related to suicide prevention would be reserved for the renewed

  hearing at a later date. (Hrg. Tr. (Rough Draft) Apr. 9, 2019, at 218:13-223:20).

  Any order providing relief beyond the scope of the Supplemental Recommendations

  would unfairly prejudice the State by depriving it of the opportunity to present

  evidence, include testimony from its expert(s), relating to such relief.

II.      A REMEDIAL ORDER DIRECTING ADOC                       TO IMPLEMENT      THE
         SUPPLEMENTAL   RECOMMENDATIONS IS                      UNNECESSARY      AND
         INAPPROPRIATE.

         The State does not object to most, although not all, of the Supplemental

  Recommendations, but an order providing injunctive relief with respect to the

  Supplemental Recommendations is not necessary.




                                            13
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 18 of 54



      a.     Elimination of Mental-Health Observation as a Component
             of Suicide Prevention.

      Drs. Burns and Perrien recommended that ADOC not use mental health

observation (“MHO”) “as a component of suicide prevention.” (Doc. No. 2416-4 at

2). According to Drs. Burns and Perrien, “[t]he only acceptable watches for people

with issues related to suicide and/or self-harm are acute and non-acute watch.” (Id.).

The State agrees with this recommendation.         In fact, this recommendation is

consistent with existing ADOC policy. Accordingly, it is unnecessary for the Court

to include this recommendation in any remedial order.

      ADOC’s Director of Psychiatry, Dr. Edward Kern, testified that “in our

existing policies . . . , nowhere is mental health observation indicated for suicide

prevention for acute or nonacute.” (Hrg. Tr. (Rough Draft), Mar. 29, 2019, at

106:19-22). Deborah Crook, ADOC’s Director of Mental Health Services, testified

that MHO “is specifically for individuals that are experiencing a psychosis, a

medication change, something – anything, actually, other than suicidality or

suicide.” (Hrg. Tr. (Rough Draft) Apr. 4, 2019, at 28:23-29:1). ADOC’s “policy

emphatically says that MHO should not be used for a patient at risk of suicide.” (Id.

at 29:24-25).

      Crook became aware in February of 2019 that Wexford was using MHO for

suicide watch in certain circumstances. (Hrg. Tr. (Rough Draft) Apr. 4, 2019, at

29:2-16). On February 15, 2019, Crook sent Wexford a letter expressing, among

                                         14
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 19 of 54



other concerns, her concerns about Wexford’s “[f]ailure to place an inmate on acute

suicide watch with constant observation (rather than MHO) when risk factors for

potential suicidality are present until a psychologist or psychiatrist is consulted.”

(Id. at 30:19-24; Plts. Ex. 2170). She also discussed the issue on weekly telephone

calls with Wexford personnel. (Id. at 30:23-25; see also Hrg. Tr. (Rough Draft),

Mar. 29, 2019, at 111:19-23 (Dr. Kern testifying that “we had conversations within

OHS and we had conversations with members of the Wexford executive team to

indicate our concerns about this fact”); id. at 106:11-14 (“We are updating our policy

on the suicide watch procedures and distinguishing that from [MHO] to make clear

that the first is to be used or suicide prevention, the latter is not a part of that

prevention protocol.”). ADOC personnel met with Wexford personnel the week

after Crook sent the letter. (Hrg. Tr. Apr. 4, 2019 (Rough Draft), at 34:7-13).

Wexford enacted a formal corrective action plan regarding the misuse of MHO.

(Hrg. Tr. (Rough Draft), Apr. 1, 2019, at 57:3-5) (“There was a directive that went

out from Wexford to their staff indicating that MHO is inappropriate for suicide

watch,” and “Wexford is currently on a corrective action plan for suicide watch

procedures.”)). Crook testified that “we will go back and monitor the things from

the corrective action plan after they have completed their corrective action plan to

be sure they are in compliance.” (Id. at 35:2-4).

      Crook testified that since she directed Wexford to stop using MHO as suicide


                                         15
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 20 of 54



watch, she has not received any reports suggesting that suicidal inmates are being

placed on MHO. (Hrg. Tr. (Rough Draft) Apr. 4, 2019, at 31:20-23). Additionally,

she has observed “an increase in the [number] of people in acute suicide watch and

a decrease in the number of people on MHO.” (Id. at 31:11-13). She concluded

from those numbers “[t]hat MHO is being utilized less as a first placement for crisis

cell.” (Id. at 31:18-19). Dr. Kern testified that “[MHO] is no longer – is no longer

being utilized for suicide watch.” (Id. at 109:25-110:2). Barbara Coe, Wexford’s

Program Director, testified that “if they say they’re suicidal, we’re not going to put

them on MHO.” (Hrg. Tr. (Rough Draft), Apr. 4, 2019, at 199:24-25). Thus, it is

already ADOC’s policy to place suicidal individuals on acute or non-acute watch,

and not on MHO.

      ADOC is aware of instances in which its vendor did not act in accordance

with this policy. ADOC is both revising the policy and addressing the issue with its

vendor, and the vendor is implementing corrective action. Accordingly, there is no

ongoing constitutional violation with respect to the use of MHO, and it is

unnecessary for the Court to include this recommendation in a remedial order. See

Summit Medical Assoc., P.C. v. Pryor, 180 F.3d 1326, 1337 (11th Cir. 1999)

(recognizing that prospective injunctive relief against a state official in his or her

official capacity is only permitted to the extent necessary to correct “ongoing and

continuous violations of federal law”).


                                          16
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 21 of 54



      The record demonstrates that the Supplemental Recommendation regarding

the use of MHO for suicide watch is moot because ADOC and Wexford voluntarily

ceased this practice. See Los Angeles Cnty. v. Davis, 440 U.S. 625, 631 (1979)

(holding that controversy became moot during pendency of litigation where

defendant voluntarily ceased allegedly illegal conduct and there was “no reasonable

expectation” that it would recur).         The Eleventh Circuit recognizes that

“governmental entities and officials have been given considerably more leeway than

private parties in the presumption that they are unlikely to resume [allegedly] illegal

activities.” Coral Springs Street Sys., Inc. v. City of Sunrise, 371 F.3d 1320, 1328-

29 (11th Cir. 2004). In fact, “when the defendant is not a private citizen but a

government actor, there is a rebuttable presumption that the objectionable behavior

will not recur.” Troiano v. Supervisor of Elections in Palm Beach Cnty., Fla., 382

F.3d 1276, 1282-83 (11th Cir. 2004). Thus, the voluntary cessation of the practice

of using MHO for suicide watch renders this Supplemental Recommendation moot.

      b.     Follow-up Examinations Following Release from Suicide
             Watch.

      Drs. Burns and Perrien “recommend that upon release from suicide watch,

each person will have at least four standard follow-up examinations by mental

health.” (Doc. No. 2416-4 at 2). Drs. Burns and Perrien further recommend that

these follow-up examinations occur on days one, two, three, and ten following

release from watch. (Id.). Finally, Drs. Burns and Perrien recommend that the

                                          17
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 22 of 54



follow-up schedule “be reset” if the inmate is moved before the four follow-ups are

complete.

      The State agrees that follow-up appointments should occur after an inmate is

discharged from suicide watch. However, mandating the precise number and timing

of follow-up appointments, as well as mandating a “reset,” runs afoul of the PLRA’s

need-narrowness-intrusiveness test. As the Court is aware, each element of relief in

a remedial order must independently meet the PLRA’s requirements. Cason v.

Seckinger, 231 F.3d 777, 785 (11th Cir. 2000) (PLRA requires “particularized

findings, on a provision-by-provision basis, that each requirement imposed by the

consent decree satisfies the need-narrowness-intrusiveness criteria”). Dr. Kern

testified that requiring follow-ups on days one, two, and three “would be time

potentially taken away from other individuals who may need ongoing treatment.”

(Hrg. Tr. (Rough Draft), Mar. 29, 2019, at 17:7-9). According to Dr. Kern,

mandating the follow-ups on particular days “goes further than I would think

necessary in terms of removing the clinical autonomy as to whether a person needed

to be seen, say, on days one and four.” (Id. at 18:12-15). Instead, “clinical judgment

needs to be brought to bear at a higher level than would be the case if it was day one,

two, and three automatically, because some individuals may not need follow-up at

days one, two, and three.” (Id. at 18:17-21).

      Dr. Perrien agreed that the specific number and timing of follow-ups set out


                                          18
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 23 of 54



in the Supplemental Recommendations is not absolutely necessary. (Hrg. Tr.

(Rough Draft), Apr. 10, 2019, at 40:13-16 (Dr. Perrien testifying that “I think that

you could say three immediate follow-ups were acceptable. And then I think you

could use clinical judgment to determine whether a fourth follow-up is necessary in

a case.”)). Dr. Burns agreed that the timing of the fourth follow-up would not

necessarily need to be ten (10) days. (Id. at 42:12-18). Dr. Perrien testified that, in

certain situations involving housing changes, a “reset” of the follow-ups would not

be necessary. (Hrg. Tr. (Rough Draft), Apr. 10, 2019, at 11:13-23 (Dr. Perrien

testifying that a move from one general population unit to another would not result

in a reset)).

       While the State agrees that follow-up care should occur after release from

suicide watch, even the experts agree that the specific number and timing of follow-

up appointments set forth in the Supplemental Recommendations are not necessary.

Moreover, requiring a rigid number of follow-ups on an inflexible schedule

interferes with the exercise of clinical judgment with respect to the patient at issue

and also interferes with clinicians’ ability to care for other patients. Thus, the

method of follow-up care set out in the Supplemental Recommendations is not the

least intrusive means of ensuring that follow-up care occurs in a constitutional

manner. Accordingly, the follow-up care standards set forth in the Supplemental

Recommendations do not meet the PLRA standard. Nevertheless, the State remains


                                          19
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 24 of 54



committed to providing follow-up care to inmates coming off suicide watch. The

State simply asks that the Court permit the mental-health professionals providing the

care to do so in accordance with their clinical judgment.

      c.     Referrals to Higher Levels of Care.

      Drs. Burns and Perrien provided the following recommendation with respect

to referrals to a higher level of care:

             Policy and procedure must include requirements for
             referrals to higher levels of care for prisoners remaining
             on watch status for extended periods. We recommend
             compliance with existing policy requiring inmates on
             watch for 72 hours be considered for referral to higher
             levels of care. If not referred, the clinical rationale should
             be documented in the medical chart, at a minimum, and
             tracked in the crisis utilization log or similar. If the inmate
             remains on watch for 168 hours, the treatment team should
             meet to review a referral to a higher level of care. If the
             inmate is not referred to a higher level of care, the rationale
             should be documented in the medical chart, at minimum,
             and tracked in the crisis utilization log. If the inmate
             remains on watch for 240 hours or longer, referral to a
             higher level of care shall occur with notification of referral
             to OHS and vendor regional mental health management.
             In addition, inmates who are returned to watch status
             within 30 days of release from a watch and/or who have
             three watch placements within six months shall be
             referred to a higher level of care; OHS should be
             immediately notified of any inmates who meet these
             criteria but are not referred and provided with the clinical
             rationale.

(Doc. No. 2416-4 at 3) (emphasis added).                The State agrees with this

recommendation, and already implemented it, with the exception of the two (2)


                                           20
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 25 of 54



instances of the word “shall” in bold text above. Plaintiffs appear to agree that the

second bolded “shall” is incorrect. Instead, Plaintiffs agree that “Prisoners who are

returned to watch status within thirty days of release from a watch and/or who have

three watch placements within six months must be referred to a higher level of care,

unless clinical staff determine and document a clinical rationale as to why the

person should not be referred.” (Doc. No. 2478 at 87 (emphasis added)). Drs.

Burns and Perrien also agreed that this “shall” is incorrect. (Hrg. Tr. (Rough Draft)

Apr. 9, 2019, at 137:14-138:23 (Dr. Burns testifying, and Dr. Perrien agreeing, that

“they shall be unless there’s some clinical rationale that makes it so they are not

referred”)).

      With respect to the first bolded “shall,” the State maintains the position that

requiring the referral in all situations, with no consideration of the inmate’s

particular clinical circumstances, is not the least intrusive means necessary to ensure

compliance with the Constitution.        Instead, such a requirement would limit

clinicians’ ability to tailor treatment decisions to each inmate’s needs. (See Hrg. Tr.

(Rough Draft), Apr. 4, 2019, at 51:16-18 (Crook testifying that “a clinician should

make a clinical decision whether an individual is referred to a higher level of care”)).

Dr. Perrien agreed with this position.         According to Dr. Perrien, “from my

perspective, it was not a shall, but from my perspective it was that consideration

would again occur and that notification of the outcome would be done to the


                                          21
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 26 of 54



ADOC’s OHS and to vendor management, though what we submitted says that the

referral shall occur.” (Hrg. Tr. (Rough Draft), Apr. 9, 2019, at 134:11-17).

      Dr. Perrien’s testimony on this point is consistent with permitting clinicians

to exercise their clinical judgment. The treatment team will still consider a referral

to a higher level of care at 240 hours, but the treatment team retains the flexibility to

determine that, in their clinical judgment, a referral is not necessary at that time for

a particular inmate. Plaintiffs cannot demonstrate a constitutional right to a referral,

as opposed to consideration for a referral. See, e.g., Green v. Preemptive Forensic

Health Solutions, No. 6:14-cv-01402-LSC, 2015 WL 1826191, at *3 (N.D. Ala. Apr.

21, 2015) (holding that “a prison medical professional is free to exercise his or her

own independent professional judgment, and that an inmate is not entitled to a

particular course of treatment”). Thus, requiring a referral based solely on time, with

no regard for an inmate’s individual clinical circumstances, would extend further

than necessary to correct any constitutional violation.

      d.     Discharge of Inmates from Suicide Watch to Restrictive
             Housing.

      The March 21, 2019, directive issued by Deputy Commissioner Charles

Daniels (the “March 21, 2019, Directive”) obviated any need for the Court to enter

a remedial order with respect to Drs. Perrien and Burns’ recommendation regarding

“a multi-pronged approach to RHU inmates who have been placed on suicide

watch.” (Doc. No. 2416-4 at 3). After beginning his employment with ADOC on

                                           22
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 27 of 54



January 7, 2019, Deputy Commissioner Daniels investigated the circumstances of

recent inmate suicides in ADOC. (Hrg. Tr. (Rough Draft), Mar. 28, 2019, at 125:22-

24; id. at 126:24-127:16). He sought “to know what was going on” with respect to

suicides, “determine causes,” and “see what [he] could do to help [ADOC] improve

in that arena.” (Id. at 127:14-16). His investigation included meeting with members

of the mental-health staff and ADOC’s Office of Health Services to discuss the

recent suicides. (Id. at 157:1-15).

      Deputy Commissioner Daniels’ investigation led him to conclude that ADOC

should implement a policy generally prohibiting the transfer of an inmate from

suicide watch to a restrictive housing unit. (Id. at 157:8-158:9). Accordingly,

Deputy Commissioner Daniels issued the March 21, 2019, Directive that no inmate

would go directly from acute suicide watch, non-acute suicide watch, or mental-

health observation to a restrictive housing unit. (Id. at 157:20-158:8; Plts. Ex. 2706).

Any exception to this prohibition would require his (or his designee’s) express

approval as Deputy Commissioner of Operations after determining that the inmate

posed a danger to others and that ADOC had no other place to house the inmate.

(Hrg. Tr. (Rough Draft), Mar. 28, 2019, at 157:25-158:7; Plts. Ex. 2706).

      ADOC’s implementation of the directive issued by Deputy Commissioner

Daniels renders it unnecessary for the Court to enter any order with respect to Drs.

Perrien and Burns’ recommendation regarding “a multi-pronged approach to RHU


                                          23
  Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 28 of 54



inmates who have been placed on suicide watch.” (Doc. No. 2416-4 at 3). Both

Drs. Perrien and Burns testified that Deputy Commissioner Daniels’ March 21,

2019, directive rendered this recommendation “moot.” (Hrg. Tr. (Rough Draft),

Apr. 9, 2019, at 185:18-25; id. at 185:25-186:1; Hrg. Tr. (Rough Draft), Apr. 10,

2019, at 20:10-11). Dr. Burns testified that she agreed with Deputy Commissioner

Daniels’ directive and that it served as “the appropriate way to communicate this

kind of change or systemic change on this type of issue.” (Hrg. Tr. (Rough Draft),

Apr. 10, 2019, at 20:12-16).

      The unrebutted testimony from multiple ADOC officials confirmed that

ADOC is complying with the terms of the March 21, 2019, Directive. (See Hrg. Tr.

(Rough Draft), Apr. 4, 2019, at 115:14-118:2 (Warden Deidra Wright testifying that

Tutwiler stopped moving inmates from suicide watch to restrictive housing “a few

months ago”); Hrg. Tr. (Rough Draft), Apr. 10, 2019, at 74:1-23 (Warden

Christopher Gordy testifying that Donaldson complied with the directive); Hrg. Tr.

(Rough Draft), Apr. 12, 2019, at 9:24-11:6 (Cheryl Price testifying that ADOC

facilities complied with the directive)). Thus, a remedial order with respect to the

experts’ supplemental recommendation on transferring inmates from suicide watch

to restrictive housing is unnecessary. In light of both experts’ testimony that the

March 19, 2019, Directive mooted this Supplemental Recommendation, as well as

the unrebutted testimony that ADOC is complying with the March 19, 2019,


                                        24
    Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 29 of 54



Directive, there is “no reasonable expectation” that the improper transfer of an

inmate from suicide watch to restrictive housing will recur. Los Angeles Cnty., 440

U.S. at 631; Troiano, 382 F.3d at 1282-83. The doctrine of voluntary cessation,

therefore, renders this Supplemental Recommendation moot.

       Evidently refusing to accept the testimony of their own mental-health expert,

Plaintiffs demand that the Court impose remedial obligations on ADOC far

exceeding the application and scope of their own expert’s recommendation. First,

Plaintiffs demand that any remedial provision on suicide prevention relating to

restrictive housing units apply equally to allegedly “segregation-like”4 units.5

Second, Plaintiffs’ demand for relief on transferring inmates from suicide watch to

restrictive housing goes well beyond the recommendation of their own expert.

Plaintiffs’ request for relief with respect to discharging inmates from suicide watch



4
  The Court generally defined “segregation-like settings” as a “cell or unit in which prisoners are
confined in individualized cells (whether single- or double-celled) for, on average, 22.5 hours or
more per day.” (Doc. No. 2282 at 2). The State continues to express concerns regarding the utility
and application of this broad definition because, among other reasons, it does not set a minimum
period of time for which the daily out-of-cell time would be calculated and it does not differentiate
true restrictive housing from circumstances in which inmates might be confined to their cells for
22.5 hours or more per day but which clearly would not equate to restrictive housing. These
circumstances would include medical isolation, isolation for mental-health purposes including
suicide watch, and lockdown. (Defs. Exs. 3653 and 3654; Hrg. Tr. (Rough Draft), Apr. 12, 2019,
at 46:11-48:11; id. at 150:17-22; Hrg. Tr. (Rough Draft), Apr. 3, 2019, at 208:4-8; id. at 209:2-
19).
5
  The State largely concurs with Plaintiffs’ list of designated restrictive housing units in ADOC
but clarifies that, at this time, ADOC designates only the following specified cells as restrictive
housing at Limestone, St. Clair, and Ventress: cells C39-76, D1-76, and E1-38 at Limestone; cells
B25-48, C1-48, D1-48, and E1-48 at St. Clair; and cells B2, B3, B5, B6, C2, C3, C5, C6, D2, D3,
D5, D6, E2, E3, E5, E6, F2, F3, F5, and F6 at Ventress.

                                                25
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 30 of 54



to restrictive housing is due to be denied.

                    i.     Plaintiffs’ Evolving Allegations Regarding
                           “Segregation-Like” Settings.

         Despite the consistent testimony of ADOC officials and documentation

provided by the State, Plaintiffs continue to misrepresent how ADOC uses certain

housing units and the out-of-cell time afforded to inmates in those units. Plaintiffs

also continue to change their allegations regarding which housing units are

purportedly “segregation like” and why. Prior to and at the outset of the Initial

Evidentiary Hearing, Plaintiffs alleged that the following units were “segregation

like”:

                    The cells in Tutwiler’s D Unit;

                    The cells in M, N, O, and P Units at Kilby;

                    Y Unit at Donaldson;

                    The “Temporary Holding Unit” at Staton;

                    A Unit at St. Clair;

                    P1 through P3 cells at Holman; and

                    The death row units at Donaldson, Holman, and
                     Tutwiler.

(Doc. No. 2364; Plts. Dem. Ex. 207).

         During the course of the Initial Evidentiary Hearing, but before the State

introduced any evidence whatsoever regarding the units, Plaintiffs conceded that

                                            26
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 31 of 54



Tutwiler’s death row unit and St. Clair’s A Unit were not “segregation like.” (Hrg.

Tr. (Rough Draft), Apr. 4, 2019, at 154:14-156:7; id. at 170:22-172:3; Hrg. Tr.

(Rough Draft), Apr. 12, 2019, at 48:19-49:14). Plaintiffs also conceded that the cells

in Tutwiler’s D Unit are not “segregation like” after Warden Wright testified that

those cells are being used as a lactation room for new mothers and storage space,

respectively. (Hrg. Tr. (Rough Draft), Apr. 4, 2019, at 170:22-172:3). Following

the Initial Evidentiary Hearing, Plaintiffs now also acknowledge that the following

locations do not meet the Court’s definition of restrictive housing: the cells in M

and N Units at Kilby; the “Temporary Holding Unit” at Staton; P1 through P3 cells

at Holman; and Donaldson’s death row unit. (Doc. No. 2478 at 90). Thus, the only

units remaining from Plaintiffs’ initial list are “Kilby’s O unit and P unit isolation

cells, Donaldson’ Behavior Modification Unit (Unit Y),” and “Holman’s death row.”

(Id.). Inexplicably, Plaintiffs added the SLU at Donaldson to their post-hearing list

of allegedly “segregation-like” settings. (Id.).

      The evidence in the record confirms that Plaintiffs remain confused regarding

the use and purpose of the units on Plaintiffs’ (revised) list of allegedly “segregation-

like” settings. First, with respect to the Y Unit at Donaldson, the overwhelming

evidence demonstrates that inmates receive, on average, more than one and one-half

hours out-of-cell time per day. (Hrg. Tr. (Rough Draft), Apr. 5, 2019, at 181:7-8;

Hrg. Tr. (Rough Draft), Apr. 10, 2019, at 89:1-10). Inmates housed in the Y Unit at


                                           27
    Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 32 of 54



Donaldson engage in a variety of out-of-cell activities, including the following:

group classes; exercise; showers; disciplinary hearings; phone calls; haircuts;

collecting meal trays; urine tests; pill call; sick call; medical appointments; and

mental-health appointments. (Hrg. Tr. (Rough Draft), Apr. 10, 2019, at 89:21-99:25;

Deft. Dem. Ex. 54; see also Plts. Ex. 2500 at ADOC0464398-4403; Plts. Ex. 2501

at ADOC0464404-4407; Plts. Ex. 2502 at ADOC0464408-4411; Plts. Ex. 2557 at

ADOC0468138-8139; Deft. Ex. 3665 at ADOC0475825).

       In an effort to rebut this evidence, Plaintiffs do nothing more than cite to the

documentation of out-of-cell time in the duty post logs for Y Unit for the period

February 12-18, 2019. (Doc. No. 2478 at 91, n. 337 and 338). However, Warden

Gordy testified, and numerous examples in the documentation confirmed, that the

duty post logs for Y Unit do not, and were never intended to, reflect all of the out-

of-cell time for the inmates housed in that unit.6 (Hrg. Tr. (Rough Draft), Apr. 5,

2019, at 200:22-201:1; id. at 212:21-213:12; id. at 224:6-226:19; Hrg. Tr. (Rough

Draft), Apr. 10, 2019, at 124:2-7; id. at 126:5-23; id. at 131:17-132:8). For example,

members of the Donaldson correctional staff brought inmate J.A. out of his cell in

the Y Unit for a mental-health appointment during the afternoon of February 18,

6
  Any review of the documents reflecting out-of-cell time for inmates housed in the Y Unit must
consider a variety of records in addition to the duty post logs, including logs maintained in
conjunction with Y Unit’s duty post logs, duty post logs for other units at Donaldson, medical
records, mental-health records, disciplinary records, and inmate movement histories. (Hrg. Tr.
(Rough Draft), Apr. 5, 2019, at 224:6-226:19; Hrg. Tr. (Rough Draft), Apr. 10, 2019, at 130:8-
131:6; id. at 140:4-141:5).

                                              28
    Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 33 of 54



2019. (Plts. Ex. 2557 at ADOC0468138-8139). Later that same afternoon, the

correctional staff transferred J.A. from Y Unit to the SLU. (Hrg. Tr. (Rough Draft),

Apr. 10, 2019, at 89:1-10; Plts. Ex. 2326 at ADOC0462746). However, Y Unit’s

duty post log for February 18, 2019, does not mention that J.A. came out of his cell

for a mental-health appointment and transferred to a different unit on that date. (Plts.

Ex. 2502 at ADOC0464408-4411). Plaintiffs’ blatant mischaracterization of the

purpose and use of the duty post logs does not suffice to contradict the clear evidence

that inmates in Donaldson’s Y Unit receive more than one and one-half hours of out-

of-cell time each day. Donaldson’s Y Unit is not a “segregation-like” setting, and

no remedial order with respect to restrictive housing should apply to Y Unit.

       Second, the cells in the O and P Units at Kilby do not meet the Court’s

definition of “segregation-like” settings. Cheryl Price testified that ADOC uses the

cells in O Unit as crisis cells, not for restrictive housing.7 (Hrg. Tr. (Rough Draft),

Apr. 10, 2019, at 46:11-48:11). Members of the correctional and mental-health

staffs are present in O Unit throughout the day and night. (Id. at 47:21-48:8). ADOC

defers to the clinical judgment of the mental-health staff to determine how much out-


7
  In a joint submission filed on February 21, 2019, the State indicated that, at that time, the cells
in O Unit at Kilby “may, based upon its current use and depending on when and how the average
out-of-cell time is evaluated (on a weekly, monthly, quarterly, or yearly basis), fall within the
Court’s definition of a ‘segregation-like’ setting.” (Doc. No. 2364 at 1) (emphasis added). Cheryl
Price testified regarding the use and purpose of the O Unit cells approximately two (2) months
after the February 21, 2019, filing. Based upon the current conditions within O Unit, and the use
and purpose of the cells in that unit, this unit does not meet the Court’s definition of a “segregation-
like” setting.

                                                  29
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 34 of 54



of-cell time is appropriate for inmates housed in the O Unit cells. (Id. at 47:17-20;

id. at 150:17-22). Plaintiffs agree that the cells in O Unit are crisis cells, but offer

no explanation for why they contend that O Unit’s cells and none of ADOC’s other

crisis cells meet the definition of a “segregation-like” setting. (Plts. Ex. 2400; Plts.

Dem. Ex. 207). The evidence demonstrates that ADOC does not use the cells in

Kilby’s O Unit as restrictive housing, (Hrg. Tr. (Rough Draft), Apr. 10, 2019, at

48:9-11), and they should not be included in any remedial provision relating to

restrictive housing.

      The cells in Kilby’s P Unit do not meet the Court’s definition of a

“segregation-like” setting. P Unit serves as the infirmary for Kilby, and the cells in

P Unit are attached to the infirmary. (Id. at 43:25-44:17). Members of the Kilby

medical staff are present in P Unit “around the clock.” (Id. at 44:6-10). A nurse’s

station is located steps away from the P Unit cells, and members of the medical and

correctional staffs at Kilby routinely walk down the hallway outside of the cells. (Id.

at 45:6-46:7; Deft. Ex. 3683). ADOC utilizes the P Unit cells for medical isolation

purposes, and the members of the Kilby medical staff determine who should be

placed in those cells. (Hrg. Tr. (Rough Draft), Apr. 10, 2019, at 44:21-45:5). No

remedial order with respect to restrictive housing should apply to the cells in Kilby’s

P Unit. (See Hrg. Tr. (Rough Draft), Apr. 3, 2019, at 209:2-9 (Vail testifying that a

medical isolation cell would be “probably in a health care clinic” and thus would not


                                          30
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 35 of 54



be “even relevant” for purposes of determining whether it meets the definition of

“segregation like”)).

      Third, Plaintiffs glaringly failed to prove that Holman’s death row unit meets

the Court’s definition of a “segregation-like” setting. Inmates housed in Holman’s

death row unit receive, on average, more than two and a half hours of out-of-cell

time each day. (Id. at 20:7-13). Inmates on Holman’s death row unit leave their

cells on a daily basis for a variety of activities, including the following: exercise

time on the outside yard; church services; religious activities; accessing the law

library; engaging in hobby crafts; accessing the day room; medical appointments;

mental-health appointments; dental appointments; and showers. (Id.; Deft. Exs.

3666-3669). The inmates can play basketball and use the weight equipment on the

outside yard. (Hrg. Tr. (Rough Draft), Apr. 10, 2019, at 34:10-15; Deft. Ex. 3673).

Some inmates serve as runners and spend hours at a time outside of their cells

assisting ADOC staff in a variety of tasks related to Holman’s death row unit. (Hrg.

Tr. (Rough Draft), Apr. 10, 2019, at 20:7-13; id. at 21:3-31:23; Deft. Exs. 3666-

3669).     As with Donaldson’s Y Unit, Plaintiffs solely rely on their

mischaracterization of the duty post logs for Holman’s death row unit to allege that

the unit is “segregation like.” Plaintiffs have not created a factual dispute regarding

whether inmates in Holman’s death row unit are confined to their cells for 22.5 hours

or more, on average, per day, and their request to treat that unit as a “segregation-


                                          31
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 36 of 54



like” setting should be denied.

      Finally, contrary to Plaintiffs’ allegations, the evidence regarding the SLU at

Donaldson does not meet the Court’s definition of a “segregation-like” unit. The U,

V, and W Units at Donaldson comprise the SLU. (Hrg. Tr. (Rough Draft), Apr. 5,

2019, at 114:6-7). Inmates housed in the SLU receive, on average, “two and a half,

three, three and a half hours a day” of out-of-cell time. (Id. at 220:11-13; see also

Hrg. Tr. (Rough Draft), Apr. 10, 2019, at 88:6-8). The inmates engage in structured

and unstructured activities out of their cell, including playing games, meeting with

mental-health providers for individual counseling sessions, engaging in mental-

health group sessions, getting exercise, taking showers, and receiving shaves. (Id.

at 220:16-22; Hrg. Tr. (Rough Draft), Apr. 10, 2019, at 84:8-22; id. at 88:1-5; id. at

179:25-180:9; id. at 190:20-25). ADOC purchased and installed programming

cubicles and programming chairs in the SLU in order to reduce the burden on the

correctional staff and to ensure that ADOC complied with the out-of-cell

requirements for the SLU. (Hrg. Tr. (Rough Draft), Apr. 10, 2019, at 85:8-86:12;

Deft. Exs. 3662 and 3663). The SLU functions differently from a restrictive housing

unit in a variety of ways, including the amount of out-of-cell time and mental-health

counseling sessions provided to the inmates. (Hrg. Tr. (Rough Draft), Apr. 10, 2019,

at 87:22-88:10).

      To contest the clear evidence provided by the State demonstrating that the


                                         32
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 37 of 54



SLU is not a “segregation-like” setting, Plaintiffs did nothing more than question

Warden Gordy regarding documentation of out-of-cell time in the duty post logs

covering a single week in February of 2019 for only one (1) of the three (3) units

comprising the SLU. (Doc. No. 2478 at 91-92, n. 340). Warden Gordy consistently

testified that the duty post logs do not serve as the sole source of information

regarding out-of-cell time in the SLU. (Hrg. Tr. (Rough Draft), Apr. 5, 2019, at

220:11-22). Thus, Plaintiffs do not create a genuine dispute of fact regarding the

out-of-cell time for inmates in the SLU, and they are not entitled to an order treating

the SLU as a “segregation-like” unit.

                 ii.      Plaintiffs’ Request for Improper Relief
                          Regarding the Discharge of Inmates from
                          Suicide Watch to Restrictive Housing.

      As stated above, the March 21, 2019, Directive renders it unnecessary for the

Court to enter an order with respect to the experts’ recommendation regarding “a

multi-pronged approach to RHU inmates who have been placed on suicide watch.”

(Doc. No. 2416-4 at 3). Even if the Court entered a remedial order with respect to

this recommendation (it should not do so), the relief sought by Plaintiffs far exceeds

the scope of the recommendation proposed by Drs. Perrien and Burns. For example,

Plaintiffs demand that the Court enter an order providing the following relief:

            A prohibition on transferring inmates from suicide watch
             “to a segregation or segregation-like unit absent
             exceptional circumstances”;


                                          33
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 38 of 54




            Defining “exceptional circumstances” as when:

             o     “There is no alternative placement immediately
                   available at the facility”; or

             o     “There is a security risk at the facility that prevents
                   safe transfer of the prisoner to the alternative
                   placement”;

            If an inmate is transferred from suicide watch to restrictive
             housing, a prohibition on housing the inmate in restrictive
             housing for more than seventy-two (72) hours; and

            A requirement that ADOC “provide, immediately,
             consistently, and for all people in the SLU, the structured
             therapeutic and unstructured out-of-cell time required by
             the Phase 2A Psychotherapy Remedial Order for the
             SLUs.”

(Doc. No. 2478 at 100-101). However, Drs. Perrien and Burns did not recommend

any of these provisions in their Supplemental Recommendations or even in the

Suicide Prevention Report. (See Doc. Nos. 2416-4 at 3 and 2416 at 22).

      Regardless of whether the State agrees that the relief sought by Plaintiffs in

this regard is appropriate (the State does not agree at this point in time), any order

providing this relief would unfairly prejudice the State. As stated more fully above,

the Parties expressly agreed that the proposed opinion on immediate relief related to

suicide prevention would only address the Supplemental Recommendations from

Drs. Perrien and Burns. (Hrg. Tr. (Rough Draft) Apr. 9, 2019, at 218:13-223:20).

The State only agreed to limit its presentation of evidence at the Initial Evidentiary

Hearing, including its examination of the experts, based on this understanding of the
                                          34
    Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 39 of 54



scope of the proposed opinion. (Id. at 220:20-223:20). Thus, the State never

received any notice that Plaintiffs would seek the relief requested with respect to

discharging inmates from suicide watch to restrictive housing and never received an

opportunity to present evidence with respect to the relief now sought by Plaintiffs.

Any order providing the relief sought by Plaintiffs would unfairly prejudice the State

at the most fundamental level. The State must receive the opportunity to present

evidence with respect to the relief requested by Plaintiffs, including, if necessary,

calling Dr. Perrien to testify.8 The relief sought by Plaintiffs regarding discharging

inmates from suicide watch to restrictive housing is due to be denied out of hand.

       e.      Training for Nursing Staff on Pre-Placement Screenings.

       Drs. Burns and Perrien “recommend training for all nursing staff completing

RHU pre-placement screenings.”              (Doc. No. 2416-4 at 3).            As the experts

acknowledged in their testimony, the Preplacement Order already requires training

for nurses conducting pre-placement screening. (Hrg. Tr. (Rough Draft) Apr. 10,

2019, at 21:7-10; Doc. No. 1815-1, § I.a. (providing that before placement in

restrictive housing, “each person shall be screened by an RN or LPN who has been

trained in the screening process and is supervised by an RN”)). Crook testified that

she does not disagree with requiring training for all nursing staff who complete pre-


8
  Among other things, the State must receive the opportunity to present evidence regarding whether
this new relief sought by Plaintiffs complies with the PLRA’s need-narrowness-intrusiveness
requirements.

                                               35
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 40 of 54



placement screenings. (Hrg. Tr. (Rough Draft) Apr. 3, 2019, at 18:12-15). As Crook

testified, Wexford and ADOC both already provide suicide prevention training.

(Hrg. Tr. (Rough Draft), Apr. 2, 2019, at 15:5-11). In addition, ADOC adopted a

new policy entitled Restrictive Housing – Pre-Placement Screening in December

2018. (Deft. Ex. 3647; Hrg. Tr. (Rough Draft), Apr. 4, 2019, at 14:18-25). This

policy contains detailed instructions on conducting the pre-placement screening.

(Id.).

         While the State does not object to this recommendation, it is unnecessary for

the Court to include it in a remedial order, because ADOC and Wexford are already

providing comprehensive training to nurses conducting pre-placement screenings.

There is therefore no ongoing constitutional violation in this area, and entry of a

remedial order would not comply with the PLRA.

         f.    Security Checks in Restrictive Housing.

         Plaintiffs’ request for a remedial order with respect to the recommendation

that “30-minute custody rounds in segregation must be enforced consistent with

existing policy” is also due to be denied as unnecessary and inappropriate. Plaintiffs

failed to show an ongoing constitutional violation regarding security checks in

restrictive housing units. Plaintiffs concede that ADOC maintains a policy requiring

security checks in restrictive housing at no more than 30-minute intervals. (Doc.

No. 2478 at 111-112, n. 420 (citing Plts. Ex. 1399 (ADOC Admin. Reg. 434))).


                                           36
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 41 of 54



Eldon Vail, Plaintiffs’ security consultant, testified that ADOC’s policy on security

checks is “adequate.” (Hrg. Tr. (Rough Draft), Apr. 3, 2019, at 141:6-142:2). Dr.

Burns also agrees with ADOC’s policy regarding security checks in restrictive

housing. (Hrg. Tr. (Rough Draft), Apr. 9, 2019, at 37:24-38:6). Furthermore, in

reviewing the recent suicides for the Suicide Prevention Assessment, Dr. Burns,

Plaintiffs’ mental-health expert, did not “identify any suicides that would have been

prevented by the 30-minute checks.” (Id. at 38:11-14). Thus, ADOC maintains an

appropriate policy on security checks in restrictive housing, and Plaintiffs did not

show any ongoing constitutional violation with respect to that policy.

      The evidence presented at the Initial Evidentiary Hearing demonstrated that

the correctional staff at ADOC’s major facilities do, in fact, comply with ADOC’s

policy on security checks in restrictive housing. Warden Wright testified that the

members of the Tutwiler correctional staff conduct the “routine” security checks in

restrictive housing. (Hrg. Tr. (Rough Draft), Apr. 4, 2019, at 90:4-13). The

restrictive housing commander at Tutwiler reviews the duty post logs for restrictive

housing on a routine basis to verify that security checks occurred, compares the

notations in the logs to the video surveillance recordings if the commander has

questions about the logs, and brings any concerns to the commander’s supervisor,

including, if necessary, to Warden Wright. (Id. at 90:19-92:2).

      Warden Gordy testified that the members of the Donaldson correctional staff


                                         37
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 42 of 54



comply with ADOC’s policy on security checks, although an extraordinary event

might prevent a check from occurring within the precise 30-minute intervals. (Hrg.

Tr. (Rough Draft), Apr. 5, 2019, at 123:7-12). Supervisors on the Donaldson

correctional staff verify that security checks are occurring by reviewing duty post

logs and personally observing the checks by walking through the restrictive housing

units. (Id. at 123:13-124:1). Cheryl Price, ADOC’s Institutional Coordinator for the

Northern Region, also testified that 30-minute security checks occur as a routine

matter in the restrictive housing units at ADOC’s facilities. (Hrg. Tr. (Rough Draft),

Apr. 12, 2019, at 50:9-51:19).

      The evidence demonstrates that ADOC takes appropriate corrective action

against correctional officers who do not complete security checks in restrictive

housing, who do not properly document the security checks, or who falsify

documentation to indicate that security checks occurred when they did not. ADOC

terminated the employment of a correctional officer at Fountain Correctional Facility

who failed to conduct security checks in the restrictive housing unit during the

relevant period of time but falsified the duty post log to indicate that he completed

the checks. (Id. at 102:1-103:3; Plts. Ex. 2403). ADOC also disciplined other

correctional officers for falsifying duty post logs. (Hrg. Tr. (Rough Draft), Apr. 12,

2019, at 105:21-106:9). When supervisors realize that a correctional officer failed

to properly document a security check on a duty post log without intentionally


                                         38
      Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 43 of 54



falsifying the log, they will retrain and reeducate the officer on proper

documentation of the duty post logs. (Hrg. Tr. (Rough Draft), Apr. 5, 2019, at 162:9-

163:16).

         In light of the evidence presented at the Initial Evidentiary Hearing regarding

the implementation of ADOC’s policy requiring security checks in restrictive

housing, Plaintiffs’ request for a remedial order regarding security checks is due to

be denied. Plaintiffs failed to show an ongoing constitutional violation with respect

to completion of security checks in restrictive housing units. ADOC maintains an

appropriate policy on security checks in restrictive housing; correctional officers

complete the checks on a consistent basis; and supervisors take appropriate

corrective action upon learning that officers did not complete or document the

checks. A remedial order directing ADOC to comply with its own policy on security

checks in restrictive housing is, thus, unnecessary because ADOC is already doing

so.

         Even assuming ad arguendo that the Court accepted Plaintiffs’ unsupported

factual characterization with respect to security checks in restrictive housing (the

Court should not do so), an order providing the relief sought by Plaintiffs would still

be improper. First, for the reasons set forth above in Section II.d.i, requiring ADOC

to conduct 30-minute security checks in the allegedly “segregation-like” units would

be improper because those units do not meet the Court’s definition of restrictive


                                           39
    Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 44 of 54



housing. Requiring ADOC to complete 30-minute security checks for units which

are not restrictive housing or “segregation like” would clearly exceed the minimum

relief necessary to remedy the alleged constitutional violation with respect to

security checks in restrictive housing.

       Second, a remedial order with respect to all restrictive housing units

throughout ADOC would not comply with the need-narrowness-intrusiveness

requirements of the PLRA. Eldon Vail, Plaintiffs’ security consultant, only reviewed

duty post logs for the restrictive housing units at six (6) of the twelve (12) major

facilities within ADOC with a restrictive housing unit.9 (Doc. No. 2478 at 111-112;

Hrg. Tr. (Rough Draft), Apr. 3, 2019, at 145:20-146:1). He testified that the recent

duty post logs for two (2) of those facilities, Bullock and Tutwiler, documented

security checks in restrictive housing that were “very good” in their frequency and

time intervals. (Hrg. Tr. (Rough Draft), Apr. 3, 2019, at 147:14-148:5; id. at 150:9-

21). Thus, even taking Plaintiffs’ factual characterizations at face value, Plaintiffs



9
  Vail reviewed duty post logs for a single week in February of 2019 for the restrictive housing
units at the following ADOC facilities: Holman, Kilby, Fountain, Easterling, Bullock, and
Tutwiler. (Hrg. Tr. (Rough Draft), Apr. 3, 2019, at 145:20-146:7; id. at 151:15-21). He also
reviewed duty post logs from restrictive housing units related to particular suicides and serious
suicide attempts. (Id.). In this regard, Vail’s review of duty post logs did not encompass all of the
restrictive housing units at those facilities, but only the units where the suicides or suicide attempts
occurred. (Id. at 145:20-151:21). The State denies that Vail’s limited review of one (1), or at most
two (2), weeks’ worth of duty post logs from certain facilities qualifies him to opine that ADOC
is failing to conduct security checks in restrictive housing at those facilities, much less failing to
conduct such checks at all of its major facilities. Vail admitted that he could not testify regarding
how thoroughly ADOC completed or documented security checks at the facilities for the remaining
fifty (50) weeks during the year whose logs he did not review. (Id. at 213:17-214:6).

                                                  40
  Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 45 of 54



failed to provide evidence of an ongoing constitutional violation with respect to

security checks in restrictive housing at Bibb, Bullock, Donaldson, Hamilton,

Limestone, St. Clair, Tutwiler, and Ventress Correctional Facilities. A remedial

order directing ADOC to complete security checks in the restrictive housing units at

those facilities would not comport with the limitations set by the PLRA.

      Furthermore, Plaintiffs’ request for a remedial order directing ADOC to

implement a procedure for verifying that the members of the correctional staff are

conducting 30-minute security checks in restrictive housing is due to be denied.

Such an order is unnecessary because, as discussed above, ADOC already maintains

procedures for verifying security checks and taking appropriate disciplinary action

when officers do not complete or document the checks. ADOC previously submitted

a proposal to the Court for verifying security checks in restrictive housing. (Doc.

Nos. 2380, 2422). The State now slightly revises its proposal for verifying security

checks, including to explicitly state what the testimony from ADOC officials

confirmed ADOC was already doing to verify security checks. If approved by the

Court, the State agrees to continue and/or implement the follow procedures for

verifying security checks in restrictive housing units until such time as the Court

enters an order with respect to compliance oversight or monitoring:

      1.    ADOC will require the restrictive housing commander
            over each restrictive housing unit at its major facilities to
            conduct unannounced rounds in each restrictive housing
            unit, including reviewing the duty post logs and other

                                         41
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 46 of 54



             documentation attached to the duty post logs for the unit.
             Each restrictive housing commander must certify in
             writing on a quarterly basis that he or she conducted
             unannounced rounds in each restrictive housing unit for
             which he or she serves as the commander. The senior-
             ranking warden at each major ADOC correctional facility
             with a restrictive housing unit shall maintain the written
             certification from the restrictive housing commander at the
             warden’s facility.

      2.     ADOC will require the immediate supervisor for each
             restrictive housing commander to review duty post logs on
             a quarterly basis for the restrictive housing units under the
             commander’s oversight to determine whether security
             checks occurred.

      3.     Each major ADOC correctional facility will issue a written
             report on a quarterly basis to Deputy Commissioner
             Charles Daniels or, if the report is from Tutwiler, to
             Deputy Commissioner Wendy Williams summarizing the
             findings from the unannounced rounds in restrictive
             housing and the review of the duty post logs, as well as
             summarizing any corrective action with respect to a failure
             to complete security checks or properly document the
             checks in the duty post log.

Because the State voluntarily agrees to undertake these procedures, if approved by

the Court, a remedial order requiring ADOC to implement procedures for verifying

security checks in restrictive housing is unnecessary.

      In sum, Plaintiffs’ requested relief with respect to 30-minute security checks

in restrictive housing is due to be denied because Plaintiffs failed to prove an

ongoing constitutional violation with regard to such checks; ADOC maintains and

complies with an appropriate policy regarding security checks; ADOC will continue


                                          42
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 47 of 54



to verify that security checks in restrictive housing are completed; and the relief

requested by Plaintiffs does not comply with the limitations set by the PLRA.

      g.     Confidentiality of Mental-Health Clinical Contacts.

      Drs. Burns and Perrien recommended that ADOC “[a]dhere to confidentiality

requirements.” (Doc. No. 2416-4 at 4). As Plaintiffs acknowledge, two (2) prior

remedial orders cover these issues. (Plaintiffs’ Proposed Opinion, Doc. No. 2478,

at 120 (citing Doc. Nos. 1899, 1899-1, 1900, 1900-1)). Crook testified that this

recommendation is “a duplication of what the expectation is in the remedial orders.”

(Hrg. Tr. (Rough Draft), Apr. 3, 2019, at 19:1-2). Plaintiffs’ suggestion that “Crook

testified that she does not have any idea of the frequency with which defendants are

complying with the confidentiality requirements of the remedial orders,” (Doc. No.

2478 at 122), mischaracterizes the testimony. Crook testified that she does “know

that individuals are coming out of cell in a confidential setting,” but that she does

not “know that every time it is being complied with.” (Hrg. Tr. (Rough Draft), Apr.

3, 2019, at 19:3-24). At most, Plaintiffs presented evidence that Wexford employees

do not always document that interactions occurred in confidential settings or, if they

did not, the reasons why.

      Once again, the State does not disagree with this recommendation and intends

to continue its efforts to ensure compliance with the previous remedial orders. Given

that previous remedial orders already cover this issue, entry of an additional remedial


                                          43
       Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 48 of 54



   order is unnecessary. (See Hrg. Tr. (Rough Draft), Apr. 9, 2019, at 201:6-8 (Dr.

   Perrien testifying that “[i]t’s covered in other remedial orders, so I don’t know that

   it’s necessary.”)).

          h.    Immediate Intervention in the Event of a Suicide Attempt.

          Drs. Burns and Perrien recommended “immediate intervention” in a suicide

   attempt in progress upon the presence of two (2) members of security staff, and they

   recommend that life-saving measures “continue until a physician declares death.”

   (Doc. No. 2416-4 at 4).      Once again, the State does not disagree with this

   recommendation. As Plaintiffs acknowledge, (Doc. No. 2478 at 124), Dr. Kern

   testified that he agreed with this recommendation. (Hrg. Tr. (Rough Draft), Mar.

   29, 2019, at 129:18-130:8). Crook also testified that she does not disagree with this

   recommendation. (Hrg. Tr. (Rough Draft), Apr. 3, 2019, at 20:1-5). Thus, there is

   no need to include this recommendation in a remedial order.

III.      PLAINTIFFS’ MONITORING PROPOSAL FLIES IN THE FACE OF CLEARLY-
          ESTABLISHED LAW AND WOULD CREATE CONFUSION, INEFFICIENCY, AND
          CONFLICTING STANDARDS FOR REACHING COMPLIANCE.

          The State previously proposed a comprehensive compliance oversight

   program. (Doc. No. 2115). Once the Court enters an order regarding compliance

   oversight, the compliance oversight team will assume responsibility for overseeing

   compliance with any remedial order entered by the Court, including any order

   regarding suicide prevention. The State believes it would cause confusion to


                                            44
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 49 of 54



institute a monitoring system now for suicide prevention, only to have that

monitoring system replaced in a matter of months when the comprehensive

compliance oversight team is in place.

      Dr. Burns initially testified that “I’ve thought that the department would do

some monitoring of those [suicide prevention] remedies. I hadn’t thought through

additional monitoring.” (Hrg. Tr. (Rough Draft), Apr. 9, 2019, at 205:14-16). Dr.

Perrien likewise “had not considered [outside monitoring] yet at this time.” (Id. at

206:1-2).   Instead, Dr. Perrien “had, similarly to Dr. Burns, thought that the

department would implement, monitor, and report to the Court what they had

implemented along with ongoing reporting and monitoring similar to what they had

done with, for example, the [I]nterim [O]rder.” (Id. at 206:2-5). Dr. Perrien testified

as follows regarding the ADOC’s ability to self-monitor:

                So what I would say is that I’ve seen ADOC add staff
                that they didn’t have before. And I’ve seen them hire
                good staff, who know what the expectations are, who
                have reviewed the remedial orders, who have
                developed policies, not all of them that I saw, but who
                have developed policies based on those orders, who
                have done – who have done this on the health care side
                as well as the operations side. And what I’ve seen thus
                far is, yes, I think that – I’ve seen people who have the
                ability to do this.

(Id. at 214:23-215:6).

      Dr. Burns later suggested that the Court could “appoint someone to help the

department” and “also simultaneously begin to monitor that those things are

                                          45
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 50 of 54



happening.” (Hrg. Tr., Apr. 9, 2019, at 208:21-209:4). Dr. Perrien testified that she

is concerned that an “interim monitor” would ultimately make things more difficult

for the eventual compliance oversight team. (Id. at 210:1-25). In response to the

Court’s question about potentially appointing her as the “interim monitor,” Dr.

Perrien responded that while she was “particularly flattered and honored” that the

Court would consider such an appointment, she believes she would “be best able to

help the case and the department” as a consulting expert. (Id. at 212:1-5). Despite

Dr. Perrien’s express testimony that she does not wish to serve as a monitor,

Plaintiffs now suggest exactly that.     (Doc. No. 2478 at 128-29).        Plaintiffs’

alternative suggestion that, if Dr. Perrien declines the request, the Parties each

submit “at least one alternative suitable monitor of their choosing,” (id. at 129),

ignores the reality that there are very few qualified individuals willing to serve in

such a role. The interim nature of the role, as well as the potential overlap with the

compliance oversight team’s role, only exacerbates the difficulties in finding a

qualified individual willing to serve.

      Finally, Plaintiffs do not even suggest that their proposed monitoring scheme

complies with the PLRA. Instead, they continue to insist that the PLRA does not

apply to monitoring orders. (Id. at 128). This assertion is incorrect as a matter of

law. The Eleventh Circuit requires “particularized findings, on a provision-by-

provision basis,” that each element of relief meets the need-narrowness-


                                         46
  Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 51 of 54



intrusiveness standard. Cason v. Seckinger, 213 F. 3d 777, 785 (11th Cir. 2000).

Courts routinely subject monitors to the PLRA’s need-narrowness-intrusiveness

standard. See, e.g., U.S. v. Sec’y, Fla. Dept. of Corr., 2015 WL 4768247, at **1-2

(S.D. Fla. Aug. 12, 2015) (analyzing each element of proposed monitoring plan

under need-narrowness-intrusiveness standard, and limiting certain aspects of plan

as overly broad); Skinner v. Lampert, 457 F. Supp. 2d 1269, 1285 (D. Wy. 2006)

(finding that PLRA need-narrowness-intrusiveness standard applied to work of joint

expert responsible for reporting compliance to court). Thus, any monitoring scheme

must comply with the PLRA’s requirements.

                                  CONCLUSION

      Based upon the foregoing, the State respectfully requests that the Court

decline to enter the Plaintiffs’ Proposed Opinion, deny Plaintiffs’ Preliminary

Injunction Motion, and enter an order approving the State’s continued

implementation of the appropriate portions of the Supplemental Recommendations.

To the extent that the Court decides to enter a remedial order with respect to the

Supplemental Recommendations, the State requests that the Court provide sufficient

time for the State to implement any remedial provisions, including no less than the

timeline for implementing the Supplemental Recommendations outlined by Drs.

Perrien and Burns. (Hrg. Tr. (Rough Draft), Apr. 10, 2019, at 17:17-24:2).

      Dated: April 18, 2019.


                                        47
  Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 52 of 54



                                 /s/ William R. Lunsford
                                 William R. Lunsford
                                 Attorney for the Commissioner and
                                 Associate Commissioner

William R. Lunsford
Matthew B. Reeves
Melissa K. Marler
Stephen C. Rogers
Alyson L. Smith
Melissa C. Neri
MAYNARD, COOPER & GALE, PC
655 Gallatin Street
Huntsville, AL 35801
Telephone: (256) 512-5710
Facsimile: (256) 512-0119
blunsford@maynardcooper.com
mreeves@maynardcooper.com
mmarler@maynardcooper.com
srogers@maynardcooper.com
asmith@maynardcooper.com
mneri@maynardcooper.com

Luther M. Dorr, Jr.
MAYNARD, COOPER & GALE, PC
1901 Sixth Avenue North
2400 Regions Harbert Plaza
Birmingham, AL 35203
Telephone: (205) 254-1178
Facsimile: (205) 714-6438
rdorr@maynardcooper.com




                                   48
   Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 53 of 54



                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing has been served upon all attorneys
of record in this matter, including without limitation the following, by the Court’s
CM/ECF system on this the 18th day of April, 2019:

 Maria V. Morris                              William Van Der Pol, Jr.
 J. Richard Cohen                             Glenn N. Baxter
 Caitlin J. Sandley                           Barbara A. Lawrence
 Grace Graham                                 Andrea J. Mixson
 Jonathan Blocker                             Ashley N. Austin
 David C. Washington                          ALABAMA DISABILITIES ADVOCACY
 SOUTHERN POVERTY LAW CENTER                  PROGRAM
 400 Washington Avenue                        University of Alabama
 Montgomery, Alabama 36104                    500 Martha Parham West
 Telephone: (334) 956-8200                    Box 870395
 Facsimile: (334) 956-8481                    Tuscaloosa, Alabama 35487-0395
 maria.morris@splcenter.org                   Telephone: (205) 348-6894
 richard.cohen@splcenter.org                  Facsimile: (205) 348-3909
 cj.sandley@splcenter.org                     wvanderpoljr@adap.ua.edu
 grace.graham@splcenter.org                   gnbaxter@bama.ua.edu
 jonathan.blocker@splcenter.org               blawrence@adap.ua.edu
 david.washington@splcenter.org               amixson@adap.ua.edu
                                              aaustin@adap.ua.edu
  Gregory M. Zarzaur                          Andrew P. Walsh
  Anil A. Mujumdar                            William G. Somerville III
  Denise Wiginton                             Patricia Clotfelter
  ZARZAUR MUJUMDAR & DEBROSSE                 Lisa W. Borden
  2332 2nd Avenue North                       BAKER DONELSON BEARMAN
  Birmingham, AL 35203                        CALDWELL & BERKOWITZ, PC
  Telephone: (205) 983-7985                   420 20th Street North
  Facsimile: (888) 505-0523                   Suite 1400
  gregory@zarzaur.com                         Birmingham, Alabama 35203
  anil@zarzaur.com                            Telephone: (205) 244-3863
  denise@zarzaur.com                          Facsimile: (205) 488-3863
                                              awalsh@bakerdonelson.com
                                              wsomerville@bakerdonelson.com
                                              pclotfelter@bakerdonelson.com
                                              lborden@bakerdonelson.com


                                         49
Case 2:14-cv-00601-MHT-GMB Document 2499 Filed 04/18/19 Page 54 of 54



John G. Smith                            Deana Johnson
David R. Boyd                            Brett T. Lane
BALCH & BINGHAM LLP                      MHM SERVICES, INC.
Post Office Box 78                       1447 Peachtree Street NE
Montgomery, AL 36101-0078                Suite 500
Telephone: (334) 834-6500                Atlanta, GA 30309
Facsimile: (866) 316-9461                Telephone: (404) 347-4134
jgsmith@balch.com                        Facsimile: (404) 347-4138
dboyd@balch.com                          djohnson@mhm-services.com
                                         btlane@mhm-services.com

Steven C. Corhern                        Lonnie J. Williams
BALCH & BINGHAM LLP                      ALABAMA DISABILITIES ADVOCACY
Post Office Box 306                      PROGRAM
Birmingham, AL 35201-0306                P. O. Box 870395
Telephone: (205) 251-8100                Tuscaloosa, AL 35487
Facsimile: (205) 488-5708                Telephone: (205) 348-4928
scorhern@balch.com                       Facsimile: (205) 348-3909
                                         lwilliams@adap.ua.edu

Gary L. Willford, Jr.
Joseph G. Stewart
Stephanie L. Smithee
ALABAMA DEPARTMENT OF
CORRECTIONS
Legal Division
301 South Ripley Street
Montgomery, Alabama 36130
Telephone (334) 353-3884
Facsimile (334) 353-3891
gary.willford@doc.alabama.gov
joseph.stewart@doc.alabama.gov
stephanie.smithee@doc.alabama.gov

                                /s/ William R. Lunsford
                                Of Counsel




                                    50
